Case: 2:21-cv-02088-MHW-EPD Doc #: 1-1 Filed: 04/28/21 Page: 1 of 2 PAGEID #: 4



                              Ohio Civil Rights Commission



Robert Henderson


Plaintiff


                                                                      2     2 1CV2 08 8


                                                                                 ^              i   »•


Pappas Trucking Lie

AG container


Defendant




AG Container/Pappas Trucking indeed and did

    1) Discriminate against me
    2) Created a hostile work environment
    3) Used intimidation
    4) Used basic sharecropping methods
    5) Harassment
    6) Wrongfully terminated my employment



AG Container did discriminate by allowing all other European workers to do improper
inspections, and not fire anyone for it, while at the same time terminated my employment for
an improper inspection.

        a), statement above requires great detail



AG Container did allow it's European workers to question dispatchers and refuse to take (loads)
trucker runs around the city, while I could not refuse a (load) trucker runs around the city
without having to come into the office and face discipline about the smallest matter at hand.
 Case: 2:21-cv-02088-MHW-EPD Doc #: 1-1 Filed: 04/28/21 Page: 2 of 2 PAGEID #: 5



AG Container did on a continue bases Harass me, and use sharecropper techniques to
constantly have me paying to work for them. They also did allow there un-certified mechanic to
enter into my truck and remove items that were vital unto me and without my knowledge.

AG Container did use intimidation at all cost, whereby I was not allowed to question anything
that would be harmful unto my person or cause me to refund the company money.

AG Container did use improper methods to refuse to give promotions and or a proper raise in


AG Container is a company that operates out of fear and intimidation and financial gain from its
employees. Within a matter of weeks an employee can owe AG Container upwards to over
$1,200 in one week, and you would have to work to pay off your debt unto them. As long as
your issues or mishaps involved paying AG Container, they kept you as a driver, but if your
mistakes did not involve refunding AG Container I was Discipline for the mistake.

AG Container refuse to give me a receipt, for the charge of breaking airlines, which is common,
but also the truck was a lease, which means that it was not charged, but in return still charged
me for the breakage of the air lines over $400 dollars.

Due to having to be brief but yet with details, there is a lot more information. All information
will be brought forth when needed.




Robert Henderson                  ^               j\
                                              of


CoW vw\o^3y (3)
